Citation Nr: 1520735	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected mood disorder with alcohol abuse.


REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for diabetes mellitus (rated 10 percent) and mood disorder with alcohol abuse (rated 10 percent), and increased the rating for service-connected lumbosacral strain with DJD and DDD to 20 percent from March 16, 2011.  

Although the Veteran did not file a formal substantive appeal following the issuance of the June 2013 statement of the case (SOC), the AOJ accepted a correspondence from his representative, received in July 2013, in lieu of such formal filing.


FINDINGS OF FACT

1.  The Veteran is shown to have had hazardous noise exposure in service; bilateral sensorineural hearing loss (SNHL) was not manifested during service or in the first postservice year; he has not had continuous symptoms of bilateral hearing loss since service; his current bilateral hearing loss disability is not shown to be otherwise related to his military service or noise exposure therein.

2.  The evidence reasonably shows that the Veteran's tinnitus is related to his military service and noise exposure therein.

3.  At no time is the Veteran's lumbosacral strain with DJD and DDD shown to produce forward flexion of the thoracolumbar spine limited to 30 degrees or less or any ankylosis (favorable or unfavorable) of any part of the spine; the Veteran is not shown to have any associated functional loss or neurological pathology.

4.  At no time is the Veteran's diabetes mellitus shown to require restricted diet and insulin (or oral hypoglycemic agents) to maintain control.

5.  The evidence reasonably shows that the Veteran's mood disorder with alcohol abuse produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  A higher rating for lumbosacral strain with DJD and DDD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5237 (2014).

4.  A higher rating for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119 Code 7913 (2014).

5.  A rating of 30 percent (but not higher) is warranted for mood disorder with alcohol abuse.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Code 9435 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is granting the Veteran's claim seeking service connection for tinnitus, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.

Regarding the remaining matters on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  This appeal includes matters on appeal from the initial rating assigned with the grant of service connection and general claims for increase.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In a general claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in March 2011 and May 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  These matters were most recently readjudicated in the June 2013 SOC.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not alleged that he receives any treatment from VA providers or indicated that any pertinent private records remain outstanding.  Moreover, the Veteran was afforded VA examinations in conjunction with these claims in June 2011 and July 2012.  Together, these examinations are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, include findings sufficient to apply the relevant rating criteria, and all opinions provided are supported by rationale that cite to supporting factual data.  Notably, nothing of record suggests, nor does the Veteran allege, that his lumbosacral strain with DJD and DDD, diabetes, or mood disorder with alcohol abuse have worsened since the most recent VA examinations for such disabilities.  Accordingly, the Board finds that the record includes adequate competent evidence to allow for a decision of these matters on their merits, and no further development is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Service Connection 

The Veteran contends that his current hearing loss and tinnitus are related to his military service and, in particular, to noise exposure during combat in Vietnam.  

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include SNHL, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, ---Vet.App. ----, No. 13-0540 (Feb. 9, 2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  Service connection may be established for these chronic diseases by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs are silent for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  On enlistment examination, pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
n/a
0
LEFT
25
10
-5
n/a
15

On separation examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
n/a
5
5
LEFT
5
5
n/a
5
5

Notably, there were no findings or complaints noted at separation related to hearing loss or ear, nose, or throat (ENT) problems.

Postservice treatment records include several notations of ear infections and otalgia, but such records do not reflect any complaints of hearing loss or tinnitus.  However, in March 2011, the Veteran reported a constant ringing in his ears and some hearing loss.  The private provider diagnosed him with tinnitus.

On June 2011 VA examination, the Veteran reported hearing loss and a constant ringing in his ears.  He also reported significant noise exposure during combat operations while serving as an infantryman in Vietnam.  He reported occupational noise after service, but noted that hearing protection was mandatory, and denied any recreational noise exposure.  Furthermore, he specifically reported that the ringing in his ears began during service.  On audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
60
LEFT
35
35
45
50
60

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner diagnosed both sensorineural hearing loss and tinnitus, and opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  Moreover, the examiner indicated that, although it was reasonable to assume exposure to hazardous levels of noise in service, his audiological testing in service showed no significant threshold shift showing auditory damage, and therefore his current hearing loss and tinnitus were not related to service.

Bilateral hearing loss

At the outset, the Board notes that it is not in dispute that the Veteran currently has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Furthermore, the Board notes that he is competent to self-diagnose simple medical conditions such as tinnitus, and other medical evidence confirms such diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran's service records confirm that he served in Vietnam as a light weapons infantryman, and that he was awarded a combat infantryman badge (CIB).  Therefore, he is entitled to relaxed evidentiary standards afforded to combat veterans under 38 U.S.C.A. § 1154(b) and noise exposure during service may be conceded.  Consequently, what remains for consideration is whether his current bilateral hearing loss and tinnitus may be related to his military service or any noise exposure therein.

First, with respect to his bilateral hearing loss, the evidence does not show that he was diagnosed with a chronic hearing loss disability during service.  Therefore, there is no basis for finding service connection is warranted for a condition that began in service and has persisted.  Moreover, SNHL is not shown to have manifested during service or within the first postservice year.  Therefore, service connection is also not warranted on a presumptive basis for SNHL as a chronic disease under 38 U.S.C.A. § 1112.  Notably, the Veteran does not allege, nor does the evidence suggest, that he has had continuous symptoms of hearing loss since his discharge from military service.  Thus, service connection is also not warranted based on continuity of symptomatology.  Consequently, what must be shown to substantiate the Veteran's claim in this matter is that his current bilateral hearing loss disability is otherwise medically related to his service or noise exposure therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  

The Veteran left the military service in 1971 and did not complain of symptoms until 40 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Significantly, he filed claims for service connection for other medical issues in 1988, but not hearing loss.

In addition, there are no nexus opinions of record linking the Veteran's bilateral hearing loss to his active military service.  Here, the only relevant medical opinion in the record is from the June 2011 VA examiner.  The negative opinion in question concedes that the Veteran likely was exposed to hazardous noise levels, but nonetheless found nothing reflecting auditory damage during service, citing specifically to the lack of a significant threshold shift from enlistment to separation audiological examination.  As the opinion is supported by a rationale citing to factual data, it is highly probative.  As there are no other competent and relevant medical opinions of record, it is also persuasive.  Therefore, service connection is also not warranted on the basis that the Veteran's bilateral hearing loss is otherwise related to his military service or noise exposure therein.  

It is true, that VA does not consider normal hearing in service to stand as an absolute bar to a finding of service connection.  As provided by law, service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, as distinguished from the facts in Hensley, in this veteran's case there is no evidence of significant worsening of hearing loss in service.

In this case, there is no competent and credible evidence in terms of continuity of symptoms, or other evidence of nexus, to suggest that it is at least as likely as not that his currently shown hearing loss is due to an event, injury, or disease in service.  While the Veteran has met the first two requirements for service connection, that of a current diagnosis, and lay evidence of in-service incurrence, he has not met the requirement of linking his current diagnosis to the in-service incurrence.  Nor has he shown by credible evidence that his hearing loss began within one year of service discharge.  For all of these reasons, service connection is not warranted.

Nor is the Veteran otherwise competent to offer an opinion to the effect that his hearing loss, first noted many years after service, can be attributed to in-service exposure to noise.  Resolution of that sort of question, pertaining to a "delayed onset" of hearing loss, requires specialized training and medical knowledge, which the Veteran is not shown to possess.  See, e.g., Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

Turning to the Veteran's claim seeking service connection for tinnitus, the Board notes that there is nothing in the Veteran's STRs showing complaints, diagnoses, or treatment related to tinnitus.  However, the Veteran expressly reported to the June 2011 VA examiner that the ringing in his ears he experiences began during service.  As previously noted, the Veteran is fully competent to report observable symptoms such as ringing in the ears, and to self-diagnose simple conditions like tinnitus.  Moreover, the Board has no reason to question the veracity of his statements, and considering the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b), his reports are afforded significant probative value.  Therefore, such statements are competent, credible, and probative evidence that his current tinnitus began during service.  In so finding, the Board is cognizant of the June 2011 examiner's opinion that his tinnitus is a symptom associated with his hearing loss, and that neither disability was likely to be related to service.  However, it notes that the examiner fails to specifically consider or address the Veteran's explicit endorsement of onset during service.  Therefore, at least with respect to the Veteran's tinnitus, the Board finds that the June 2011 nexus opinion is entitled to less probative weight.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonably shows his current tinnitus began during service and has persisted.  Thus, service connection for tinnitus is warranted.

Increased Rating Claims

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on March 16, 2011, the period for consideration is from March 16, 2010 to the present.  

The Veteran's appeals seeking higher ratings for diabetes and mood disorder with alcohol abuse are from the initial ratings assigned with grants of service connection.  In such cases, the entire appeal period is for consideration.  See Fenderson v. West, 12 Vet. App, 119 (1999).  

In all increased rating claims, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board notes that, as will be shown in the factual review below, the evidence does not establish any periods of time where the Veteran's disabilities on appeal reflected a distinctly different level of disability warranting "staged ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As with service connection claims, when there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
      
Lumbosacral Strain with DJD and DDD

The Veteran contends that his lumbosacral strain with DJD and DDD warrants a rating in excess of 20 percent.

The Veteran's lumbosacral strain with DJD and DDD is rated based on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurological abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Id. at Code 5243, Note (1).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Certain disabilities of the spine may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, as there is no evidence or allegation suggesting the Veteran's low back disability also involves IVDS, those criteria have no application here.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In March 2011, private records show the Veteran reported flare-ups of back pain, but denied any radiating pain.  The provider noted that the Veteran was moving well.  

On June 2011 VA examination, the Veteran reported he was employed since April 2011, and had lost no days at work due to medical issues.  He stated that he tries to exercise at least once a week, but avoids running due to his back issues.  He stated that he could walk one mile without problems at his own pace, stand for 30 to 40 minutes before any difficulties with low back pain began, sit for 60 minutes without problems, and ascend and descend one to two flights of stairs at his own pace without problems.  He denied needing any assistive devices, though he infrequently would use a cane when his back pain "acted up."  He also reported no restriction on his daily activities unless he was careless.  On physical examination, the Veteran had palpable tenderness over the low back paraspinal muscles.   There was no evidence of scoliosis or kyphosis.  Although the examiner noted some increased muscle spasm, he found no true trigger point areas of discomfort.  The Veteran reported no periods of prescribed or voluntary bedrest due to his back disability.  Range of motion testing showed flexion to 60 degrees and extension to 20 degrees, both without any evidence of pain.  Lateral flexion was to 25 degrees bilaterally, right lateral rotation was to 25 degrees anteriorly and posteriorly, and left lateral rotation was to 15 degrees anteriorly and 20 degrees posteriorly.  There was no change found on repetitive testing, and no additional loss due to painful motion, weakness, impaired endurance, incoordination, or instability.  A neurological examination showed no abnormalities, and motor and sensory examinations were normal.  The examiner specifically indicated in the diagnosis that the Veteran's lumbosacral DJD and DDD was without radiation of features or complaints into the lower extremities.

Based on the evidence of record, the Board finds that the Veteran's lumbosacral strain with DJD and DDD does not more closely approximate the criteria for a rating in excess of 20 percent.  There is nothing suggesting that the Veteran has limitation of flexion to 30 degrees or less, or that he has favorable ankylosis of the entire thoracolumbar spine.  Therefore, the criteria for a higher rating of 40 percent are not met.  Furthermore, there is also nothing suggesting the Veteran has any ankylosis, either favorable or unfavorable, of any part of his spine.  Thus, there is also no basis for finding higher ratings of 50 or 100 percent are warranted.  See 38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine.

The Board has considered whether a higher disability evaluation is warranted based on functional loss due to pain, weakness, fatigability, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, 8 Vet. App. at 205-07.  However, the Board notes that the Veteran's range of motion testing on June 2011 examination showed no additional limitation on repetitive testing, or functional loss due to subjective factors such as those listed above.  Furthermore, the Veteran's own statements indicate he is able to perform his normal daily activities largely without restriction, and does not require any assistive devices.  Nothing of record since the June 2011 examination indicates that the Veteran's condition has changed.  Crucially, the Board notes that awarding a higher 40 percent rating based on DeLuca factors would require a showing of a severe degree of functional loss, as the next higher rating contemplates severe limitation of motion.  Therefore, the preponderance of the evidence is against a finding that a higher rating is warranted due to functional loss associated with his lumbosacral strain with DJD and DDD.

The Board has also considered whether any separate ratings are warranted for neurological pathology associated with the Veteran's lumbosacral strain with DJD and DDD.  However, there is no evidence or allegation of such neurological complications, and the Veteran in fact explicitly denies any radiating pain or symptoms associated with his low back disability.  Therefore, there is no basis for awarding a separate rating based on associated neurological complications.

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated as 10 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted where diabetes management requires insulin and a restricted diet, or hypoglycemic agents and restricted diet.  38 C.F.R. § 4.119, Code 7913.  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires additional criteria to those for the lower rating which must be met to warrant an increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the rating criteria for a 10 percent rating from those required for a 20 percent rating is that the Veteran must require insulin or hypoglycemic agents in addition to restricted diet to manage his diabetes.  Similarly, because of this conjunctive structuring, if the Veteran does not meet the criteria for a higher 20 percent rating, entitlement to any higher ratings under Code 7913 is inherently precluded.  

Any compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119.  Here, however, the Board notes that the Veteran's service-connected diabetes does not encompass any associated complications.  Therefore, there is no basis for the Board to consider whether separate compensable ratings are warranted for such complications.

STRs are silent as to any diagnoses, treatment, or complaints related to diabetes.  In December 2004, the Veteran was privately diagnosed with borderline diabetes, at which time he was prescribed Glucophage (an oral hypoglycemic agent), and records show he discussed diet control and exercise with his doctor.  In May 2005, the Veteran's doctor recommended exercise as a means of diabetes management.  In March 2011, private records show the Veteran was working with his diet and exercise regimen, and that he had not needed medication for "quite a while" since he lost forty pounds several years ago.  The record indicates the Veteran further discussed maintaining control of his diabetes without medication.  

On June 2011 VA examination, the Veteran reported that he was placed on oral medications when initially diagnosed with diabetes, but that he subsequently asked what he could do to manage his diabetes without medication.  On his doctor's recommendation, he restricted his diet and began to exercise, lost a significant amount of weight, and thereafter stopped using medications.  He stated that he continued to require no medication, that he has never been prescribed insulin, and that he was managing his diabetes with a restricted diet alone.  The examiner found that there were no cardiac, renal, or skin complications, and no distal symmetrical polyneuropathy of the hands or feet.  
Based on the evidence of record, the Board finds that, throughout the period on appeal, the Veteran's diabetes has been shown to be manageable with a restricted diet alone, which satisfies the criteria for a 10 percent rating.  Nothing of record suggests, and in fact the Veteran explicitly denies, requiring hypoglycemic agents or insulin in addition to a restricted diet to control his diabetes.  The Board acknowledges that the Veteran was originally prescribed hypoglycemic agents for his diabetes.  However, since then, he actively sought and achieved elimination of his need for such medications, and has required only diet control and exercise for several years.  There is no indication that his situation has changed since the June 2011 examination.  Consequently, a higher rating is not warranted for his service-connected diabetes mellitus.
	
Mood Disorder with Alcohol Abuse

The Veteran contends that his mood disorder with alcohol abuse warrants a rating in excess of 10 percent.

The Veteran's mood disorder is rated under the General Rating Formula for Mental Disorders, which provides for a 10 percent rating when the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging between 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to a psychiatric disability.  In December 2004, private records show the Veteran had symptoms of depression and was seeing a therapist at the time.  Thereafter, there are no private records noting psychiatric treatment or complaints.

On June 2011 VA examination, the Veteran reported a history of mild interpersonal tensions postservice with supervisors.  He also reported that he sought counseling in the 1990s due to irritability and work tension, and that he had a history of treatment for depression and marital counseling.  He denied ever using psychotropic medications.  At the time, he reported being depressed, irritable, and having reduced interests and panic attacks at least several times a week.  He also reported a history of suicidal thoughts, but denied any actual plans or attempts.  He denied any homicidal ideation, grossly inappropriate behavior, manic symptoms, elevated mood, grandiosity, impulsivity, decreased need for sleep, euphoria, hallucinations, or paranoia.  He was living alone at the time, and was able to perform self-care and activities of daily living (ADLs).  He reported limited social activities.  On mental status evaluation, the Veteran was neat, well dressed and groomed, anxious, and depressed.  His speech was articulate and he had goal oriented and logical thought processes.  Motor function was grossly intact, and he was estimated to be of at least average intellect and a reliable historian.  He had some minor deficit in working memory, attention, and focus.  Orientation, long-term memory, visual motor, visual spatial, organizational, planning, language, and comprehension skills were all grossly intact.  The examiner opined that he had transient and mild symptoms with reduced work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 59.  

In December 2011, the Veteran's representative argued in the notice of disagreement (NOD) that the Veteran's mood disorder with alcohol abuse is aggravated by his posttraumatic stress disorder (PTSD).  

On July 2012 VA examination, the Veteran indicated that he was unemployed at the time, and was planning to retire soon.  He denied ever using psychotropic medication.  He was living with his son and two grandchildren at the time, and said he was able to perform self-care and ADLs.  He said he helped out his son around the house, and worked on home improvement projects.  Occasionally, he reported getting together with relatives.  He also reported some intermittent, mild depressive symptoms.  He denied any active suicidal ideation or plans, or any intent to harm himself or others.  He stated that he had suicidal thoughts several years ago when he was depressed and unemployed.  The Veteran denied any grossly inappropriate behavior, manic symptoms, elevated mood, grandiosity, impulsivity, hallucinations, or paranoia.  There is a notation of chronic mild anxiety, occasional panic attacks, and irritability at times.  On mental status evaluation, the Veteran was noted as casually dressed, with euthymic mood and articulate speech.  His thought processes were logical and goal oriented, and motor functioning was grossly intact.  He was estimated to be of average intelligence and a reasonable historian.  Some deficits were found in focus and working memory, but his orientation, other memory, visual spatial and motor, organizational, planning, language, and comprehension skills were grossly intact.  The examiner indicated the Veteran did not meet the diagnostic criteria for PTSD, but opined that his mood disorder with alcohol abuse caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Symptoms of the Veteran's mood disorder were noted to be anxiety, chronic sleep impairment, flattened affect, and situational, subsyndromal depressive symptoms.  A GAF score of 60 was assigned.

Based on the evidence of record, the Board finds that the Veteran's mood disorder has been shown to produce symptoms such as flattened affect, depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss.  GAF scores of 59 and 60 show the Veteran suffers from moderate occupational and social impairment, and are consistent with the symptoms noted by the June 2011 and July 2012 VA examiners.  Both examiners note that, although the Veteran was generally able to function normally (i.e., perform routine self-care, ADLs, etc.), he had some deficits of focus, attention, and working memory.  Moreover, the Veteran has consistently reported a history of occasional irritability with interpersonal tensions at work and depressive symptoms, with one reported instance of suicidal ideation.  He has also consistently reported reduced interests and limited social activities.  Considering the consistency of his reports, and because both VA examiners found him to be a reliable historian, the Board finds such reports credible.  In light of the above, the Board finds that, notwithstanding the opinions of the June 2011 and July 2012 VA examiners, the Veteran's symptoms are suggestive of a greater degree of occupational and social impairment than reflected by a 10 percent rating.  In so finding, it is important to note that he has several symptoms associated with higher ratings (including all but one of the symptoms listed for a 30 percent rating) and his flattened affect, history of suicidal ideation, and irritability are associated with even higher ratings.  Therefore, considering the totality of the Veteran's symptoms and disability picture, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonably shows he suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Accordingly, a 30 percent rating is warranted.

However, a higher 50 percent rating is not warranted.  In so finding, the Board finds that, although the evidence does show that the Veteran has reported panic attacks more than once a week and flattened affect-both symptoms associated with a 50 percent rating-there is nothing suggesting any other symptomatology associated with the higher rating.  More importantly, in contrast to a 30 percent rating, a 50 percent rating requires an overall reduction in reliability and productivity (rather than intermittent effects on work efficiency).  Here, there is no evidence or allegation that his mood disorder produces such a persistent and severe degree of occupational and social impairment.  The Veteran's own reports indicate he is largely able to function normally, assist with chores around the house, and occasionally interact with relatives.  Both VA examiners indicated he can perform routine self-care, and most of his occupational skills are grossly intact.  In light of the above, the Board finds that the Veteran's mood disorder more closely approximates the level of disability contemplated by a 30 percent rating; thus, there is no basis for finding a higher 50 percent rating is warranted.  Similarly, there is also nothing suggesting that he has impairment with deficiencies in most areas, or total occupational and social impairment; higher 70 and 100 percent ratings are also not warranted.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's lumbosacral strain with DJD and DDD manifests in limited motion and associated pain; his diabetes is productive of impairment requiring exercise and diet control for management; and his mood disorder with alcohol abuse produces occupational and social impairment with associated symptoms (e.g., anxiety, depression, panic attacks, etc.).  The Veteran has never alleged or been shown to otherwise exhibit any symptoms or pathology not contemplated by the schedular criteria for each of these disabilities.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, insofar as any occupational impact from these disabilities is concerned, the Veteran has repeatedly denied losing any time from work due to such disabilities.  Thus, even if the schedular criteria were inadequate, nothing suggests marked interference with employment.  Similarly, nothing suggests the Veteran has an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been implicitly raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, while the Veteran did indicate on the most recent VA examination that he was currently unemployed, he did not-and has never-attributed such unemployment to his service connected disabilities, or alleged that they cause him to be unemployable.  Notably, he indicated that he intended to retire soon, and has never indicated that his disabilities have caused him to miss significant amounts of time from work or otherwise interfered with his employability.  In fact, during his June 2011 diabetes examination, he reported that he had missed no time from work due to illness or injury.  Thus, the matter of a TDIU rating has not been raised by the record, and is not before the Board at this time.

The Board finds that the evidence reasonably shows the Veteran's tinnitus is related to his military service, and that a 30 percent rating is warranted for mood disorder with alcohol abuse; to that extent, the appeal is granted.  However, the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral hearing loss, increased ratings for lumbosacral strain with DJD and DDD and diabetes mellitus, and a higher 50 percent rating for mood disorder with alcohol abuse.  Accordingly, the benefit-of-the-doubt rule does not apply to those matters, and to that extent, the appeal must be denied. 

 
ORDER

The appeal seeking service connection for tinnitus is granted.

A higher 30 percent rating (but not higher) is granted for mood disorder with alcohol abuse.

The appeals seeking service connection for bilateral hearing loss and increased ratings for lumbosacral strain with DJD and DDD and diabetes mellitus are denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


